JS-CAND 44 (Rev. 07/19)                Case 3:20-cv-05222-JD Document 1-1 Filed 07/29/20 Page 1 of 2
                                                                                 CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                            DEFENDANTS
 MAFFICK, LLC                                                                                                FACEBOOK, INC.

  (b) County of Residence of First Listed Plaintiff Los Angeles                                              County of Residence of First Listed Defendant            San Mateo
         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                        THE TRACT OF LAND INVOLVED.
 (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
John C. Ulin; Amy Nashon Stalling - TroyGould PC                            Jonathan H. Blavin - Munger, Tolles & Olson, LLP
 1801 Century Park East, 16th Fl; Los Angeles, CA 90067; 310-553-4441       560 Mission St., 27th Floor, San Francisco, CA 94105; 415-512-4000
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                      and One Box for Defendant)
   1 U.S. Government Plaintiff            3     Federal Question                                                                       PTF        DEF                                             PTF       DEF
                                                (U.S. Government Not a Party)                     Citizen of This State                    1        1       Incorporated or Principal Place         4         4
                                                                                                                                                            of Business In This State
     2 U.S. Government Defendant           4    Diversity                                         Citizen of Another State                 2        2       Incorporated and Principal Place          5         5
                                               (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State
                                                                                                   Citizen or Subject of a                 3        3       Foreign Nation                            6         6
                                                                                                   Foreign Country

IV.        NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                                  TORTS                                   FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
   110 Insurance                        PERSONAL INJURY                     PERSONAL INJURY                     625 Drug Related Seizure of        422 Appeal 28 USC § 158            375 False Claims Act
   120 Marine                           310 Airplane                         365 Personal Injury – Product          Property 21 USC § 881          423 Withdrawal 28 USC              376 Qui Tam (31 USC
                                                                                 Liability                      690 Other                              § 157                              § 3729(a))
   130 Miller Act                       315 Airplane Product Liability
                                        320 Assault, Libel & Slander         367 Health Care/                          LABOR                        PROPERTY RIGHTS                   400 State Reapportionment
   140 Negotiable Instrument                                                     Pharmaceutical Personal
                                        330 Federal Employers’                                                  710 Fair Labor Standards Act       820 Copyrights                     410 Antitrust
   150 Recovery of                                                               Injury Product Liability
                                            Liability                                                           720 Labor/Management               830 Patent                         430 Banks and Banking
       Overpayment Of                                                        368 Asbestos Personal Injury
       Veteran’s Benefits               340 Marine                                                                  Relations                                                         450 Commerce
                                                                                  Product Liability                                                 835 Patent–Abbreviated New
                                        345 Marine Product Liability        PERSONAL PROPERTY                   740 Railway Labor Act                   Drug Application              460 Deportation
    151 Medicare Act
                                        350 Motor Vehicle                    370 Other Fraud                    751 Family and Medical                                                470 Racketeer Influenced &
    152 Recovery of Defaulted                                                                                                                      840 Trademark
        Student Loans (Excludes         355 Motor Vehicle Product            371 Truth in Lending                   Leave Act                                                             Corrupt Organizations
                                            Liability                                                                                               SOCIAL SECURITY
        Veterans)                                                            380 Other Personal Property        790 Other Labor Litigation                                            480 Consumer Credit
                                        360 Other Personal Injury                                                                                  861 HIA (1395ff)
    153 Recovery of                                                              Damage                         791 Employee Retirement                                               485 Telephone Consumer
                                        362 Personal Injury-Medical          385 Property Damage Product                                           862 Black Lung (923)
        Overpayment                                                                                                 Income Security Act                                                   Protection Act
                                            Malpractice                                                                                            863 DIWC/DIWW (405(g))
   of Veteran’s Benefits                                                         Liability                        IMMIGRATION                                                         490 Cable/Sat TV
    160 Stockholders’ Suits                                                                                                                        864 SSID Title XVI                 850 Securities/Commodities/
                                              CIVIL RIGHTS                   PRISONER PETITIONS                 462 Naturalization
    190 Other Contract                                                                                                                             865 RSI (405(g))                       Exchange
                                                                                                                    Application
                                        440 Other Civil Rights                 HABEAS CORPUS
      195 Contract Product Liability                                                                            465 Other Immigration                                                 890 Other Statutory Actions
                                        441 Voting                            463 Alien Detainee                    Actions                        FEDERAL TAX SUITS                  891 Agricultural Acts
      196 Franchise
       REAL PROPERTY                    442 Employment                        510 Motions to Vacate                                                870 Taxes (U.S. Plaintiff or       893 Environmental Matters
                                        443 Housing/                              Sentence                                                              Defendant)
      210 Land Condemnation                                                                                                                                                           895 Freedom of Information
                                            Accommodations                    530 General                                                          871 IRS—Third Party 26 USC
      220 Foreclosure                                                                                                                                                                     Act
                                        445 Amer. w/Disabilities-             535 Death Penalty                                                        § 7609
                                                                                                                                                                                      896 Arbitration
      230 Rent Lease & Ejectment            Employment                                OTHER                                                                                           899 Administrative Procedure
      240 Torts to Land                 446 Amer. w/Disabilities-Other                                                                                                                    Act/Review or Appeal of
                                                                              540 Mandamus & Other
      245 Tort Product Liability        448 Education                                                                                                                                     Agency Decision
                                                                              550 Civil Rights
      290 All Other Real Property                                                                                                                                                     950 Constitutionality of State
                                                                              555 Prison Condition
                                                                                                                                                                                          Statutes
                                                                              560 Civil Detainee -
                                                                                  Conditions of
                                                                                  Confinement

V.         ORIGIN (Place an “X” in One Box Only)
     1 Original                    2   Removed from              3       Remanded from            4 Reinstated or            5 Transferred from               6     Multidistrict              8 Multidistrict
        Proceeding                     State Court                       Appellate Court            Reopened                   Another District (specify)           Litigation–Transfer          Litigation - Direct File


VI.        CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
           ACTION 15 U.S.C. 1125
                                Brief description of cause:
             Lanham Act Violation
VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $ t.00                                   CHECK YES only if demanded in complaint:
     COMPLAINT:    UNDER RULE 23, Fed. R. Civ. P.                                                                                                  JURY DEMAND:            Yes      No

VIII. RELATED CASE(S),
      IF ANY (See instructions):                        JUDGE                                                       DOCKET NUMBER

IX.     DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) SAN FRANCISCO/OAKLAND                                                                         SAN JOSE                             EUREKA-MCKINLEYVILLE


DATE July 29, 2020                                       SIGNATURE OF ATTORNEY OF RECORD                                              /s/ John Ulin
                                                                                                                                                                                    American LegalNet, Inc.
                                                                                                                                                                                    www.FormsWorkFlow.com
JS-CAND 44 (rev. 07/19)    Case 3:20-cv-05222-JD Document 1-1 Filed 07/29/20 Page 2 of 2

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting in
        this section “(see attachment).”

   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in pleadings.
          Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment to
              the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
              precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
    III. Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
         Mark this section for each principal party.
    IV.   Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
    V.    Origin. Place an “X” in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC §
              1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
    VI.   Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
    VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
    VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
          numbers and the corresponding judge names for such cases.
    IX.   Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the events
          or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
    Date and Attorney Signature. Date and sign the civil cover sheet.
                                                                                                                             American LegalNet, Inc.
                                                                                                                             www.FormsWorkFlow.com
